I concur in the opinion of BARTLETT, J., in so far as he holds that the Municipal Court of the city of New York is a continuation of the District Court of the old city, *Page 92 
and is not a new local and inferior court within article 6, section 18, of the Constitution.
I am in doubt, however, with reference to his construction of that section. I am rather inclined to the view that that section of the Constitution has reference to local inferior courts established by the legislature in any part of the state and not necessarily restricted to cities, in which the power is limited to the jurisdiction conferred upon County Courts both as to persons and to subject-matter. But it appears to me that the Municipal Court of the city of New York, as it exists, is a District Court within the provisions of section 17, article 6, of the Constitution which provides that "justices of the peace and district court justices may be elected in the different cities of this state in such manner and with such powers, and have such terms respectively as are or shall be prescribed by law." Here we have a provision of the Constitution, relating to cities only, which makes provision for District Court justices, not only as to those existing, but also to such as shall be hereafter provided by law. As to such justices, they are to have "such powers" as the legislature shall provide, and there is no limitation whatever. It is true that the court in question is not called in the statute a District Court. Its name is the Municipal Court, but the change in name is immaterial. This view leaves all of the provisions of the Constitution in harmony. We have provisions establishing courts of record and then providing for justices of the peace in towns, and also for justices of the peace or District Courts in cities in which the jurisdiction of the court is left to the discretion of the legislature which has already given to such courts jurisdiction of actions of this character. Then, and in addition to this provision, authority is given to the legislature by section 18 to establish other local inferior courts of civil and criminal jurisdiction not limited to cities, but for the counties, towns and villages as well, the jurisdiction of which shall not be greater than that conferred upon County Courts.
My conclusion is that the Municipal Court is a District Court within the city of New York, authorized by section 17 of the *Page 93 
Constitution referred to, and that it has such powers as the legislature has, or shall hereafter prescribe, and that under the charter of Greater New York it had jurisdiction of this cause of action.
PARKER, Ch. J., concurs on first ground; O'BRIEN, HAIGHT (in memorandum), VANN, LANDON and CULLEN, JJ., concur.
Order reversed, etc.